Citation Nr: 0811971	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for numbness in the 
fingers.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a Board hearing in October 2003.

In March 2004, February 2006 and June 2007, the Board 
remanded the matter for additional procedural and evidentiary 
development.


FINDING OF FACT

There is no competent evidence that relates the veteran's 
numbness in the fingers to service or any incident of 
service, including exposure to herbicides in service.


CONCLUSION OF LAW

Service connection for numbness in the fingers, to include as 
due to exposure to herbicides in service, is not established.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March and August 2001, March and 
September 2004, April 2006 and July 2007, VA notified the 
veteran of the information and evidence needed for 
entitlement to service connection for numbness in the 
fingers, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by the April 2006 and July 2007 
letters to the veteran.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case some of 
the notice was provided prior to the appealed November 2001 
decision in keeping with Pelegrini; other notice was provided 
subsequent to that determination.  The claim was then 
reajudicated in October 2005, March 2007 and October 2007 
supplemental statements of the case.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

In this case, the veteran has been afforded VA examinations 
in conjunction with his claim for service connection for 
numbness in the fingers.  The veteran's service medical 
records and private medical treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran is seeking service connection for numbness in his 
fingers which he alleged resulted from a shoulder injury 
incurred during basic service.  He also contends that any 
current peripheral neuropathy is due to exposure to 
herbicides (Agent Orange) in service.   As to his claim based 
on exposure to herbicides, the veteran's DD Form 214 
indicates that he served in Vietnam.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The veteran's service medical records do not show any 
complaints or findings concerning numbness in the fingers or 
peripheral neuropathy.

The veteran underwent a VA Agent Orange examination in 
January 2001 where he reported numbness in the fingers.  
Neurological examination revealed no sensory deficits and 
cerebellar function appeared intact.  The veteran was 
diagnosed as having numbness of the digits with uncertain 
etiology.  

The veteran testified at an October 2003 Board hearing that 
he had degenerative disc disease of the cervical spine and 
that his hands become numb at times.  He reported that during 
basic training he was involved in a wheelbarrow race and that 
he went into a deep hole that was under the grass and that he 
felt that he might have sustained an injury at that time.  

On VA examination in October 2004, there was diffuse decrease 
in pinprick perception of sharpness over the right arm and 
left lower extremity.  The examiner opined that it was 
possible that the veteran had peripheral neuropathy 
associated with his pituitary tumor.  It was unclear as to 
whether he had any symptoms consistent with acromegaly 
associated with his tumor, and that would be the most likely 
explanation for peripheral neuropathy were that present.  To 
further explore the issue, the examiner ordered a nerve 
conduction study.  Additionally, an alternative etiology for 
the veteran's numbness of the fingers was surgical 
osteoarthritis with radiculopathy; to further evaluate the 
possibility, the examiner ordered a magnetic resonance image 
of the cervical spine. 

In a May 2005 addendum to the October 2004 VA examination 
report, it was noted that an MRI was not performed.  A 
cervical spine plain x-ray was performed in November 2004, 
which demonstrated cervical osteoarthritis with arthritic 
changes at C4-5, C5-6 and C6-7.  An EMG was performed in 
February 2005 of the right upper extremity.   The impression 
was that the test results as provided were inadequate to 
discuss whether or not the veteran has peripheral neuropathy.  
It was noted that the examinations as provided were adequate 
to determine that there was no peripheral neuropathy in the 
right arm. 

On VA examination in October 2006, the examiner reported that 
there was no evidence of peripheral neuropathy; however, it 
was noted that peripheral nerve, neurological and joint 
examinations were not ordered.   X-rays did not reveal any 
stenosis of the cervical spine that would indicate nerve root 
lesions causing peripheral neuropathy.

The veteran underwent a VA peripheral nerves examination in 
July 2007.  The examiner felt that it was possible that the 
veteran had radiculopathy involving the C7-C8 region of the 
cervical spine or ulnar neuropathy.  For clarification, an 
MRI, EMG and nerve conduction studies of the right upper 
extremity were requested.

The veteran underwent a VA joints examination in August 2007 
and was diagnosed with right paresthesias.  The examiner 
could not find any specific abnormalities which could explain 
the veteran's symptoms.  It was noted that the veteran's 
paresthesias was neurological in origin and thus, the 
examiner could not comment on a specific diagnosis from a 
joint perspective.  

A VA MRI of the cervical spine was conducted in October 2007 
which revealed spondylytic disease.

An October 2007 addendum was made to the July 2007 VA 
examination report.  It was noted that the requested 
examinations were completed.  The NCV (nerve conduction 
velocity) demonstrated a right carpel tunnel syndrome and 
compression of the ulnar nerve at the elbow.  EMG failed to 
demonstrate any radiculopathy.  MRI of the cervical spine 
confirmed the presence of degenerative osteoarthritis and 
demonstrated compression of the cervical spine cord with 
myelomalacia at the C-6 and C-7 level.  Bulging discs were 
found to compress the thecal sac.  The examiner concluded 
that the appropriate diagnoses were neuropathy of the right 
median nerve due to compression of the wrist, neuropathy of 
the right ulnar nerve due to compression at the elbow, and 
severe degenerative cervical spine disease and cervical 
myelopathy secondary to degenerative cervical spine disease.
 
The medical evidence outlined above includes no indication of 
the presence of in-service symptoms of what was ultimately 
diagnosed at neuropathy in the right arm many years after 
service. The VA medical evidence indicates the veteran's 
earliest complaints of numbness in the fingers is dated in 
2001 and that the earliest date at which there was a 
diagnosis of neuropathy was in 2007.  Thus, there is no basis 
for a grant of service connection for numbness in the fingers 
due to peripheral neuropathy on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
based on exposure to Agent Orange.  Although the regulation 
allows for service connection for acute and subacute 
peripheral neuropathy on a presumptive basis, there is no 
medical evidence that any neuropathy in the right arm has 
been described as acute or subacute.  Further, in order to 
meet the regulatory criteria for service connection on a 
presumptive basis, it is required that any acute or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent in 
service.  In this case, there is no indication that the 
veteran had any symptoms of neuropathy in the right arm until 
many years after service. 

In order to prevail on direct service connection there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Although there is medical evidence that the veteran currently 
has neuropathy of the right arm and it is presumed that he 
was exposed to herbicides in service, the claim fails on a 
direct basis because there is no medical evidence of a nexus 
between the veteran's exposure to herbicides and his 
neuropathy of the right arm.  Furthermore, there is no 
medical evidence of a shoulder injury during service or any 
indication that any current numbness in the fingers is due to 
such an injury.  The Board is left with the veteran's opinion 
on medical causation but must note again that the veteran, as 
a lay person, is not competent to provide a medical nexus 
opinion.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for numbness in the fingers, and that 
being the case, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for numbness in the fingers is not established, and the claim 
must be denied.


ORDER

Service connection for numbness in fingers is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


